In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: August 3, 2016

* * * * * * * *           *   *   *   *   *  *     UNPUBLISHED
DIONE MITCHELL,                              *
                                             *     Case No. 15-1162V
               Petitioner,                   *
                                             *     Chief Special Master Dorsey
v.                                           *
                                             *
SECRETARY OF HEALTH                          *     Unopposed Motion for Attorneys’ Fees
AND HUMAN SERVICES,                          *     And Costs; Reasonable Amount to Which
                                             *     Respondent Does Not Object.
               Respondent.                   *
                                             *
* * * * * * * * * * * * *
Alison Haskins, Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                      ATTORNEYS’ FEES AND COSTS DECISION1

         On October 9, 2015, Dione Mitchell (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleged
that she developed transverse myelitis from an influenza (“flu”) vaccination she received on
October 16, 2014. Petition at ¶ 1. On April 7, 2016, the undersigned issued a decision in favor
of petitioner based on a stipulation.

       On August 2, 2016, petitioner filed an Unopposed Motion for Attorneys’ Fees and Costs.
Unopposed Motion (“Pet’r’s Mot.”) dated August 2, 2016 (ECF No. 27). According to this
motion, respondent does not object to a total award of attorneys’ fees and costs in the amount of

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (“Vaccine Act” or “Act”). All citations in this decision to
individual sections of the Act are to 42 U.S.C.A. § 300aa.
                                                1
$18,618.663. In accordance with General Order #9, petitioner stated that she did not incur any
out-of-pocket expenses related to the litigation.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for attorneys’ fees and costs.

        Accordingly, an award should be made in the form of a check jointly payable to
petitioner and petitioner’s attorney, Alison Haskins, in the amount of $18,618.66.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with this decision.4

       IT IS SO ORDERED.

                                                      /s/ Nora Beth Dorsey
                                                      Nora Beth Dorsey
                                                      Chief Special Master




3
 Specifically, petitioner requested $17,116.50 in attorneys’ fees and $1,502.16 in costs, for a total
of $18,618.66. Pet’r’s Mot. at 1.
4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2